Evans, P. J.
1. An execution from the court of ordinary in favor of a widow against the estate of her deceased husband, based on a judgment for a year’s support, was levied on land, and a claim was interposed by the children and heirs at law of the deceased husband. The attorney of record for the widow claimed an interest in the fi. fa., on account of having a contingent fee in the recovery, and was pressing the collection of the fi. fa., in his own interest. The evidence was sufficient to show that the estate of the intestate had been settled by the heirs at law, and that the widow, with the consent of the attorney, had accepted from the heirs of her husband a conveyance of certain lands in full discharge of the judgment for year’s support.
2. A letter from the attorney to the widow, admitting that the settlement was had with his approval, though written subsequently to the settlement, was receivable in evidence as an admission that the settlement was had as testified by the claimants’ witnesses.
3. The receipt of the widow, acquitting the claimants as heirs at law of her husband’s estate of all liability on the year’s-support judgment, was competent evidence.

Judgment affirmed.


All the Justices concur, except Atkinson, J., absent.